COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-026-CV
 
IN RE KEVIN MICHAEL NEILL                                                    RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------




The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  The Tarrant County District
Clerk=s office
has informed this court that it has not received relator=s Amotion
to check out the clerk=s record on loan.@  However, even assuming that the district
clerk=s office
had received relator=s motion and refused to file it,
this court would not have jurisdiction to issue a writ of mandamus against it.[2]  If a district clerk=s office
refuses to accept a pleading tendered for filing, the tendering party should
attempt to file the pleading directly with the district judge, explaining in a
verified motion that the clerk refused to accept the pleading for filing.[3]  Accordingly, relator=s
petition for writ of mandamus is denied.
 
PER CURIAM
 
PANEL: 
DAUPHINOT, GARDNER, and MEIER, JJ. 
 
DELIVERED: 
February 12, 2009




    [1]See
Tex. R. App. P. 47.4.


    [2]See
Tex. Gov=t Code Ann. ' 22.221(b) (Vernon 2004).


    [3]See
In re Bernard, 993 S.W.2d 453, 454 (Tex. App.CHouston [1st Dist.] 1999,
orig. proceeding) (O=Connor, J., concurring).